Citation Nr: 0917086	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post Osgood-
Schlatters disease of the right knee, status post excision 
ossicle of the right tibial tubercle with keloid formation of 
the right pretibial area (right knee condition).  

2.  Entitlement to service connection for a back condition 
secondary to a right knee condition. 

3.  Entitlement to service connection for a left knee 
condition secondary to a right knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims. 

The issues of service connection for a right knee condition, 
left knee condition, and back condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee condition was denied by a June 1981 rating 
decision.  He did not appeal.

2.  The evidence received since the June 1981 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for a right knee 
condition.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied entitlement to 
service connection for a right knee condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1981 rating decision is 
new and material; the claim of entitlement to service 
connection for a right knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's right knee 
claim and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

The Veteran's claim of entitlement to service connection for 
a right knee condition was denied by a June 1981 rating 
decision.  At the time of the June 1981 decision, the 
evidence of record included the Veteran's service treatment 
records, which indicate that, in November 1980, the Veteran 
was diagnosed with status post Osgood-Schlatters disease of 
the right knee, status post excision of the ossicle of the 
right tibial tubercle with keloid formation of the right 
pretibial area, after sustaining repetitive trauma to the 
right knee, and based on these diagnoses, was found unfit for 
further military service due to physical disability.  

The claim was denied in June 1981 on the basis that the 
Veteran's pre-existing right knee condition was not 
aggravated beyond the normal progression during service.  The 
Veteran was notified of this decision and of his appellate 
rights by a letter dated June 15, 1981.  He did not appeal.  
Therefore, the June 1981 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The Veteran filed a claim to reopen in September 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 U.S.C.A. 
§  5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  Evidence 
is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

Evidence obtained since the June 1981 rating decision 
includes VA treatment records dated from May 2004 to 
September 2004 and statements from the Veteran.   

Significantly, in his statements, the Veteran reported that 
he had not injured his right knee prior to service and had no 
knee problems upon entrance to service.  Rather, the Veteran 
has reported that he first started having right knee problems 
during basic training, which resulted in a right knee surgery 
and his subsequent discharge for physical unfitness.  The 
Veteran has also reported that he has had knee problems since 
service and that the in-service surgery appeared to make his 
right knee worse.  As discussed above, the credibility of the 
evidence is to be presumed for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because the 
evidence did not show that his pre-existing right knee 
condition was aggravated by military service.  The evidence 
submitted since June 1981 shows that the Veteran's right knee 
condition may not have pre-existed service, but rather, was 
caused or aggravated by service.  This evidence is new in 
that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the Veteran's claim.  The 
additional evidence being both new and material, the claim 
for service connection for a right knee condition is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened.


REMAND

The Veteran contends that his right knee condition is related 
to service.  The Veteran also contends that he has developed 
a left knee condition and back condition secondary to his 
right knee condition.  As noted above, service treatment 
records indicate that, in November 1980, the Veteran was 
diagnosed with status post Osgood-Schlatters disease, status 
post excision of the ossicle of the right tibial tubercle 
with keloid formation of the right pretibial area, after 
sustaining repetitive trauma to the right knee.  The Veteran 
has reported having a continuity of symptomatology since 
service regarding his right knee pain.  

To date, the Veteran has not been provided with a VA medical 
examination assessing whether his right knee condition was 
incurred during or caused by active duty.  Under the VCAA, VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While there 
is competent evidence of record of in-service treatment for a 
right knee condition, as well as competent reports of a 
continuity of symptomatology since service, a medical opinion 
regarding the etiology of the Veteran's right knee condition 
is necessary to make a determination in this case.  Any 
recent VA treatment records should also be obtained on 
remand. 

Because the issues of service connection for a left knee 
condition and a back condition are inextricably intertwined 
with the Veteran's claim for service connection for a right 
knee condition, the issue of service connection for a right 
knee condition must be addressed on remand before the Board 
may adjudicate his claims for service connection for a left 
knee condition and a back condition secondary to a right knee 
condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies 
of the Veteran's treatment records for a 
right knee condition from the 
Montgomery, Alabama, VA treatment 
facility, dated since September 2004.

2.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

The examiner should state the 
likelihood that any right knee 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a right knee disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the 
examiner diagnoses the veteran as 
having a right knee disability that did 
not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
right knee symptoms since service.  The 
rationale for all opinions expressed 
should be provided.

The examiner should also provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any left knee 
and/or back conditions found to be 
present.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any current left knee 
and/or back conditions were caused or 
aggravated by his right knee condition.  

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims 
remains denied, provide the Veteran 
with a supplemental statement of the 
case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


